Citation Nr: 1741412	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for clarification regarding the Veteran's hearing request.  In a July 2016 letter, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

The Veteran's currently diagnosed back disability is at least likely as not the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

With regard to a present disability, an October 2007 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The first elements of Shedden/Caluza are met.

With regard to an in-service injury, the Veteran contends that he injured his back in service.  Service treatment records from April 1969 show the claimant was treated for a back impairment and received a light duty assignment.  Additionally, the Board finds his assertions to be credible and consistent with the circumstances of his service.  The second element of Shedden/Caluza is also met for this claim. 

The remaining question is whether there is a medical nexus between the Veteran's in-service injury and his current back disability.  As to this element, the evidence is in at least a relative state of equipoise.

The record contains a negative nexus examination conducted in October 2007 VA.  Significantly, however, the VA examiner based his opinion, in part, on the lack of treatment from 1969 to 2007.  Because private orthopedic treatment records from  February 1993 to October 1994 run directly contrary to the examiner's rationale, the Board affords the October 2007 VA examination little probative value.

In contrast, a September 2015 independent medical examination (IME) reviewer opined that the Veteran's back disability was the result of incidents in service.  He further opined the Veteran's initial injury was sufficient to initiate an ongoing lumbar problem.  This is supported by the ongoing treatment received at VA in 1987 and through private providers in 1993-1994, 2007, 2009, and 2011. 

In light of the positive September 2015 IME opinion and the lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current back disability is related to an in service injury.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for a back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


